742 N.W.2d 356 (2007)
Pamela MACOR, Personal Representative of the Estate of Gary Macor, Deceased, Plaintiff-Appellee,
v.
Robert KOWALSKI, M.D., Defendant-Appellant, and
McLaren Regional Medical Center and Marta Z. Bonkowski, M.D., Defendants.
Docket No. 130260. COA No. 264076.
Supreme Court of Michigan.
December 28, 2007.
By order of October 17, 2007, the application for leave to appeal the October 27, 2005 judgment of the Court of Appeals was held in abeyance for Braverman v. Garden City Hospital (Docket Nos. 134445-134446). Counsel for the plaintiff, Brian J. McKeen and Ramona C. Howard, have filed a motion to withdraw as counsel, citing irreparable breakdown and termination of the attorney-client relationship. On order of the Court, the motion to withdraw *357 as counsel is GRANTED. MCR 7.316(A)(7).